DETAILED ACTION
Amendments submitted on June 21, 2022 for Application No. 16/888041 are presented for examination by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed June 21, 2022 have been considered but they are not persuasive. In the remarks applicant argues:
I)	On page 4, Applicant argues that the Double Patenting rejection should be withdrawn because US 10263982 does not recite “unrolling of a flexible display from a housing”.
The Examiner acknowledges that US 10263982 does not specifically recite the “unrolling of a flexible display from a housing”. However, this feature would have been a simple substitution of one know form of device display for another to yield the predictable results of having a device with a flexible display that can authenticate the user using a sensor on the device in view of Cho (US 2010/0117975) reference. Please see the updated Double Patenting rejection as set forth below.

II)	On pages 4-7, Applicant argues that the cited prior art does not teach “a flexible display configured to be unrolled from within an interior space of the housing”.
Applicant’s arguments are considered moot based on the new grounds of rejection as set forth below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8-9, 12 and 16 of U.S. Patent No. 10263982 in view of Cho (US 2010/0117975). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn towards devices having flexible displays where the user is authenticated using a sensor on the device. However, US 10263982 teaches a display that is unfolded while the Instant Application teaches a display that is unrolled. The prior art of Cho teaches a display that can be rolled and unrolled. Therefore, it would have been obvious for the display of US 10263982 to be a roll-able display instead of a foldable display as this would have been a simple substitution of one know form of device display for another to yield the predictable results of having a device with a flexible display that can authenticate the user using a sensor on the device.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-11, and 13 of U.S. Patent No. 10673848 in view of Cho (US 2010/0117975). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn towards devices having flexible displays where the user is authenticated using a sensor on the device. However, US 10673848 teaches a display that is unfolded while the Instant Application teaches a display that is unrolled. The prior art of Cho teaches a display that can be rolled and unrolled. Therefore, it would have been obvious for the display of US 10673848 to be a roll-able display instead of a foldable display as this would have been a simple substitution of one know form of device display for another to yield the predictable results of having a device with a flexible display that can authenticate the user using a sensor on the device.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/121249 in view of Cho (US 2010/0117975). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn towards devices having flexible displays where the user is authenticated using a sensor on the device. However, Application 17/121249 teaches a display that is unfolded while the Instant Application teaches a display that is unrolled. The prior art of Cho teaches a display that can be rolled and unrolled. Therefore, it would have been obvious for the display of Application 17/121249 to be a roll-able display instead of a foldable display as this would have been a simple substitution of one know form of device display for another to yield the predictable results of having a device with a flexible display that can authenticate the user using a sensor on the device. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2010/0117975) in view of WO 2006/064456 hereinafter referred to a Phillips and further in view of Miller (US 2010/0311494).

As per claim 1, Cho discloses an electronic device comprising:
a housing (Cho, Para. 0028, mobile terminal); 
a flexible display configured to be unrolled from … the housing (Cho, Para. 0112, the flexible display 453 may initially be rolled up on the roller 457 and may thus be exposed only partially. The flexible display 453 may be unrolled from the roller 457 by being pulled. The operation of the outwardly-rolling mobile terminal may be effectively controlled while expanding or reducing the display region of the outwardly-rolling mobile terminal according to whether the flexible display 453 is rolled up or unrolled; Also, Para. 0116 and Figure 31, the scroll-type mobile terminal may include a body (housing), which is formed as a cylinder or a prism, and a flexible display which is rolled into a scroll on the body. The outer surface of the scroll of the flexible display may be used as a display until the flexible display is unrolled. The display region of the scroll-type mobile terminal may be expanded by unrolling the flexible display.); 
a first sensor configured to detect the flexible display unrolled by a user (Cho, Para. 0041, The sensing unit 140 determines a current state of the mobile terminal 100 such as whether the mobile terminal 100 is opened up or closed, the position of the mobile terminal 100 and whether the mobile terminal 100 is placed in contact with a user, and generates a sensing signal for controlling the operation of the mobile terminal. Also, Para. 0045, when a flexible display is used as the display module 151, the sensing unit 140, the sensing unit 140 may provide a sensing signal indicating which part of the display module 151 is bent and the direction in which, and the degree to which the display module 151 is bent.); 
a second sensor configured to detect biometric information of the user (Cho, Para. 0041, The sensing unit 140 determines a current state of the mobile terminal 100 such as whether the mobile terminal 100 is opened up or closed, the position of the mobile terminal 100 and whether the mobile terminal 100 is placed in contact with a user, and generates a sensing signal for controlling the operation of the mobile terminal; Para. 0048, If the display module 151 and the user input unit 130 form a layer structure together and are thus implemented as a touch screen, the display module 151 may be used as both an output device and an input device; Also, Para. 0054, haptic module to enable the user to recognize haptic effect of the fingers (biometric information); Also, Para. 0073, capturing an user face image (biometric information));
at least one processor (Cho, Para. 0139, processor) configured to:
authenticate the user … based on detecting the flexible display unrolled by the user by the first sensor (Cho, Para. 0041, The sensing unit 140 determines a current state of the mobile terminal 100 such as whether the mobile terminal 100 is opened up or closed, the position of the mobile terminal 100 and whether the mobile terminal 100 is placed in contact with a user, and generates a sensing signal for controlling the operation of the mobile terminal. Also, Para. 0045, when a flexible display is used as the display module 151, the sensing unit 140, the sensing unit 140 may provide a sensing signal indicating which part of the display module 151 is bent and the direction in which, and the degree to which the display module 151 is bent. Also, Para. 0101, The flexible display extension 365 may be used for various application operations. When the flexible display extension 365 is unfolded, a certain function or menu may be automatically executed. If the flexible display extension 365 is unfolded when the outwardly-folding mobile terminal is placed in a screen-lock state, a password window may automatically pop up.). 
control the flexible display to provide an unlocked screen based on authenticating the user (Cho, Para. 0041, The sensing unit 140 determines a current state of the mobile terminal 100 such as whether the mobile terminal 100 is opened up or closed, the position of the mobile terminal 100 and whether the mobile terminal 100 is placed in contact with a user, and generates a sensing signal for controlling the operation of the mobile terminal; Also, Para. 0101, The flexible display extension 365 may be used for various application operations. When the flexible display extension 365 is unfolded, a certain function or menu may be automatically executed. If the flexible display extension 365 is unfolded when the outwardly-folding mobile terminal is placed in a screen-lock state, a password window may automatically pop up. If the flexible display extension 365 is folded back on the body 361, the outwardly-folding mobile terminal may be placed back in the screen-lock state.).
However, Cho does not specifically teach that the display is unrolled “from within an interior space of the housing”.
Phillips discloses a flexible display configured to be unrolled from within an interior space of the housing (Phillips, Figures 2-6, teaches a flexible display that unrolls from the inside of a housing.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Phillips with the teachings of Cho. Cho teaches a flexible display that unrolls from around a housing. Phillips similarly teaches a flexible display, but further shows that the display unrolls from the inside of a housing. Therefore, it would have been obvious for the flexible display of Cho to unroll from the inside of a housing instead of unrolling from around the outside of a housing as this would have been a simple substitution of one know form of a flexible display for another to yield the predictable results of having a device with a flexible display that can be rolled and unrolled.
Cho in view of Phillips does not expressly teach authenticate the user based on the biometric information detected by the second sensor; however, Miller discloses authenticate the user based on the biometric information detected by the second sensor (Miller, Para. Para. 900, The process, in one embodiment, determines the flexible position of the flexible display by reading sensors, and subsequently, uses the flexible position to determine an effective touch sensitive surface of the flexible touch sensitive surface.  Para. 1064, A security server may provide encryption services as desired, and/or authentication services as desired (allowing authentication of each device before the device communicates with other devices on the network). Various personal authentication may be required (entering password, biometric, etc.), a security server may process such information to authenticate a user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Miller with the teachings of Cho in view of Phillips. Cho in view of Phillips teaches a flexible display that unrolls to allow the user to be authenticated using a password. Miller teaches a flexible display that allows a user to be authenticated using biometric authentication. Therefore, it would have been obvious to have improved upon the flexible display of Cho in view of Phillips to authenticate a user using biometric authentication as this would provide a more secure authentication. Additionally, this would have been a simple substitution of one know form of authentication for another to yield the predictable results of authenticating the user.

As per claim 2, Cho in view of Phillips and Miller discloses the electronic device as claimed in claim 1, wherein the at least one processor, based on the user being authenticated based on the biometric information detected by the second sensor, is configured to control the electronic device to release a locked state of the electronic device and provide the unlocked screen on the flexible display (Cho, Para. 0101, The flexible display extension 365 may be used for various application operations. When the flexible display extension 365 is unfolded, a certain function or menu may be automatically executed. If the flexible display extension 365 is unfolded when the outwardly-folding mobile terminal is placed in a screen-lock state, a password window may automatically pop up. Then, if the flexible display extension 365 is folded back on the rear side surface of the body 361, the password window may be closed. Miller, Para. 900, The process, in one embodiment, determines the flexible position of the flexible display by reading sensors, and subsequently, uses the flexible position to determine an effective touch sensitive surface of the flexible touch sensitive surface.  Para. 1064, A security server may provide encryption services as desired, and/or authentication services as desired (allowing authentication of each device before the device communicates with other devices on the network). Various personal authentication may be required (entering password, biometric, etc.), a security server may process such information to authenticate a user).

As per claim 3, Cho in view of Phillips and Miller discloses the electronic device as claimed in claim 2, wherein the at least one processor, based on the user being not authenticated based on the biometric information detected by the second sensor, is configured to control the electronic device provide a locked screen on the flexible display (Cho, Para. 0041, The sensing unit 140 determines a current state of the mobile terminal 100 such as whether the mobile terminal 100 is opened up or closed, the position of the mobile terminal 100 and whether the mobile terminal 100 is placed in contact with a user, and generates a sensing signal for controlling the operation of the mobile terminal; Also, Para. 0101, The flexible display extension 365 may be used for various application operations. When the flexible display extension 365 is unfolded, a certain function or menu may be automatically executed. If the flexible display extension 365 is unfolded when the outwardly-folding mobile terminal is placed in a screen-lock state, a password window may automatically pop up. If the flexible display extension 365 is folded back on the body 361, the outwardly-folding mobile terminal may be placed back in the screen-lock state. Miller, Para. 900, The process, in one embodiment, determines the flexible position of the flexible display by reading sensors, and subsequently, uses the flexible position to determine an effective touch sensitive surface of the flexible touch sensitive surface.  Para. 1064, A security server may provide encryption services as desired, and/or authentication services as desired (allowing authentication of each device before the device communicates with other devices on the network). Various personal authentication may be required (entering password, biometric, etc.), a security server may process such information to authenticate a user). 

As per claim 4, Cho in view of Phillips and Miller discloses the electronic device as claimed in claim 3, wherein the unlocked screen is a background screen, and wherein the locked screen is one of a screen indicating that user information is not matched, a screen re-requesting user authentication, and a screen requesting input of a pre-stored password (Cho, Para. 0101, The flexible display extension 365 may be used for various application operations. When the flexible display extension 365 is unfolded, a certain function or menu may be automatically executed. If the flexible display extension 365 is unfolded when the outwardly-folding mobile terminal is placed in a screen-lock state, a password window may automatically pop up. If the flexible display extension 365 is folded back on the body 361, the outwardly-folding mobile terminal may be placed back in the screen-lock state. Examiner interprets that if the password is incorrect the mobile terminal will be placed back in the lock state. A password window may automatically pop up. The unlocked screen is a background screen. That is, the pop-up window is displayed as a foreground for user input of password.  The screen in the background will be unlocked and displayed when the input user password matches.). 

As per claim 5, Cho in view of Phillips and Miller discloses the electronic device as claimed in claim 1, wherein the housing is a cylindrical housing in which the flexible display is stored in a rolled state (Cho, Para. 0116, a scroll-type mobile terminal, which is another type of rolling mobile terminal. Referring to FIG. 31, the scroll-type mobile terminal may include a body 501, which is formed as a cylinder or a prism, and a flexible display 503 which is rolled into a scroll on the body 501. The outer surface of the scroll of the flexible display 503 may be used as a display until the flexible display 503 is unrolled. The display region of the scroll-type mobile terminal may be expanded by unrolling the flexible display 503; Also, Para. 0119, the double-scroll-type mobile terminal may include first and second bodies 511 and 513, which are formed as cylinders or prisms, and a flexible display 515 which connects the first and second bodies 511 and 513 and can be rolled up on or unrolled from the first and second bodies 511 and 513.). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Phillips, Miller, and further in view of Kinsella (US 2005/0212658).

As per claim 6, Cho in view of Phillips and Miller do not expressly disclose; however, Kinsella discloses the electronic device as claimed in claim 1, wherein the second sensor is a fingerprint scanner, and wherein the at least one processor is configured to perform authentication by recognizing a fingerprint of the user detected by the fingerprint scanner (Kinsella, Para. 0087-0088, fingerprint sensor 544A viewing the fingerprint of the user through the transparent material forming button 522B, and at the same time, a scan of the user's fingerprint. This affords the capability of identifying or authorizing the particular user. The fingerprint sensor 544A may comprise a receiving portion 545 that is configured to accept an authentication article.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Kinsella with the teachings of Cho in view of Phillips and Miller. Cho in view of Phillips and Miller teaches a flexible display that unrolls to allow the user to be authenticated using biometric authentication. Kinsella teaches a specific type of biometric authentication such as fingerprint authentication. Therefore, it would have been obvious to have incorporated into Cho in view of Phillips and Miller a specific biometric authentication, such as fingerprint authentication of Kinsella, as Cho in view of Phillips and Miller uses biometric authentication and can be varied to include a specific biometric authentication such as fingerprint authentication. Additionally, this would have been a simple substitution of one know form of authentication for another to yield the predictable results of authenticating the user.

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Cho (US 2013/0203469): A display device may have displayed a user input interface, such as a virtual keyboard, on a main display of the display device. Then as a secondary flexible display is pulled out from within the display device, various methods for handling the display of the user input interface between the main display and the secondary flexible display are described. The display of the user input interface between the main display and the flexible display will be controlled based upon a combination of user input touch gestures on the main display and the flexible display, as well as a measured length of the pulled out portion of the flexible display.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B KING/Primary Examiner, Art Unit 2498